Citation Nr: 1639859	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for peripheral vascular disease (PVD)/peripheral artery disease (PAD) of the lower extremities, to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm (headaches, craniotomy scar, craniotomy seizures).

4.  Entitlement to service connection for abdominal aortic aneurysm (AAA), to include as secondary to service-connected residuals of a left posterior communicating artery aneurysm (headaches, craniotomy scar, craniotomy seizures).

5.  Entitlement to a temporary total rating for AAA.




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and B.I.


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was found in an October 2007 rating decision that there was no new and material evidence to reopen a previously denied claim of service connection for a back condition.  Service connection for a bilateral foot condition was denied.  The Veteran appealed each of these determinations.  In July 2011, he and his wife B.I. testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  The Board found new and material evidence to reopen service connection for a back condition in February 2012.  These issues of service connection for a bilateral foot condition then were remanded for additional development.  

In a September 2013 rating decision, service connection for AAA was denied-as was a temporary total rating for AAA.  An appeal of these determinations was initiated by the Veteran.  The Board remanded them for additional development, specifically that proper appellate procedure be followed, in August 2014.  Service connection for a back disorder and for a bilateral foot disorder also once again was remanded for additional development.  Service connection for PAD was referred for appropriate action.  However, an August 2014 rating decision denied service connection for PVD of the lower extremities.  The Veteran appealed this determination.  He also has perfected his appeal with respect to service connection and a temporary total rating for AAA.  Review of his claims file shows that adjudication still cannot proceed regarding any issue on appeal.  A REMAND for additional development accordingly is required yet again.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU), which is awarded only due to service-connected disabilities, finally has been raised by the Veteran (see September 2013 VA Form 21-0958) and his representative (see April 2016 correspondence mentioning the September 2013 VA Form 21-0958).  There is no indication that the RO, as the agency of original jurisdiction (AOJ), has adjudicated it yet.  The Board thus does not have jurisdiction over it.  However, the Board can refer it to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board does so here, noting that appropriate action includes development and adjudication following any necessary deferral for resolution of inextricably intertwined issues.


REMAND

Although the delay entailed by a third remand regarding the issues of service connection for a back disorder and for a bilateral foot disorder is regrettable, undertaking additional development prior to Board adjudication of them is the only way to ensure that the Veteran is afforded every possible consideration.  The same is true for the issues of service connection for AAA, a temporary total rating for AAA, and service connection for PVD/PAD, all of which are remanded for this purpose for the first time herein.  That the Veteran must be afforded every possible consideration is acknowledged.  Indeed, VA has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought.  
I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

VA treatment records, some of which concern the Veteran's claimed disabilities, dated into December 2015 are available.  Others which are pertinent dated more recently thus likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Some pertinent private treatment records also are available.  Since the last is dated in May 2013, others possibly exist.  The Veteran must be asked to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

In an available June 2013 letter, the Social Security Administration (SSA) provided the Veteran with basic information regarding his monthly disability benefits.  The disabilities considered to find him disabled were not identified.  Whether or not SSA records are pertinent, as such, is unknown.  A request or requests for them nevertheless must be made, and notice to the Veteran and his representative further must be made if the aforementioned is unsuccessful.  Doing so indeed is required if they concern any of the claimed disabilities.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  It also is required, even when records do not appear potentially pertinent based on available information, if the claimant sufficiently identifies them and desires that they be obtained.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

II.  Medical Examination and Opinion

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, there must be consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical examinations must fully describe the disability present.  Id.  VA medical opinions must contain accurate factual premises and be supported by a clearly and fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).

In the August 2014 remand, the Board directed that arrangements be made for another VA medical examination complete with opinions concerning the Veteran's back disorder and bilateral foot disorder.  Two examinations, one for the Veteran's back and one for his feet, occurred in March 2015.  He and his representative argued in June 2015 that they were inadequate.  The Board agrees.  Very little of the Veteran's medical history was set forth.  In several places, no response was provided-including one place in which a response in the form of a rationale was requested.  Finally, the Board also finds that the opinions are inadequate.  Each is very terse and cursory, or devoid of any explanation as to how the examiner reached it.  The Veteran's position during surgery and the angle of his bed related to a left parietal region aneurysm finally were not considered in relation to his back even though such was requested.  

As such, not all of the Board's remand directives were followed.  Yet, the claimant has a right to compliance with them.  Stegall v. West, 11 Vet. App. 268 (1998).  Arrangements therefore must be made for additional VA medical examinations and opinions regarding the Veteran's back disorder and bilateral foot disorder.  With respect to AAA and PVD/PAD, an adequate VA medical examination took place in November 2012.  Opinions were rendered in a March 2013 email addendum.  While some explanation was provided as to how each was reached, they are incomplete.  For example, risk factors were noted to include smoking, but it remains unclear why the Veteran's smoking history is of primary import.  No consideration was given to his argument in his September 2013 VA Form 21-0958 that the growth rate of AAAs and the size of his at discovery correspond with onset near his discharge from service.  Arrangements, in sum, must be made for supplemental opinions.

III.  Inextricably Intertwined

Issues are inextricably intertwined when a determination on one could have a significant impact on the outcome of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Adjudication of the impacted issue should be deferred until the issue that may cause the impact has been adjudicated.  Id.  Here, adjudication of the Veteran's entitlement to a temporary total rating for AAA cannot be fully informed until after adjudication of service connection for AAA.  This is because the determination made with respect to service connection clearly impacts the temporary total rating determination.  A temporary total rating indeed can only be assigned for a service-connected disability.  38 C.F.R. §§ 4.29, 4.30.  As such, the issue of a temporary total rating for AAA must be deferred until resolution of the issue of service connection for AAA.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his back, feet, AAA, and PVD/PAD of the lower extremities, dated from December 2015 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding private treatment records concerning his back, feet, AAA, and PVD/PAD of the lower extremities or provide enough information to identify and locate any along with an authorization for their release to VA.  Of particular interest are those dated from May 2013 to present.  If the Veteran provides information along with authorization, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Make as many requests as necessary to obtain the Veteran's SSA records.  This includes both the determination(s) finding him disabled as well as the treatment records and examinations upon which such was based.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding a back disorder and a bilateral foot disorder.  This examiner shall not have previous involvement in this matter.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  

The examiner then shall diagnose in the report all back and bilateral foot disorders present.  For each, the examiner further shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or is the result of the Veteran's service.  Consider his spinal tap(s), his positioning during surgery, and the angle of his bed related to a left posterior communicating artery aneurysm as well as anything else during service as it relates to a back disorder in doing so.  Consider that he wore steel toe combat boots and anything else during service as it relates to a bilateral foot disorder.

A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report to support each opinion.  The examiner thus shall discuss medical principles as they relate to the medical evidence and lay (non-medical) evidence from the Veteran and B.I.  Take their reports of back and foot symptoms which began during service and have continued ever since to be true.  Please note that relying solely on a lack of documentation for any period, regardless of its duration, is not sufficient.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided.

5.  Also after completion of the above, arrange for the November 2012 examiner to render a supplemental opinion concerning the Veteran's AAA and PVD/PAD of the lower extremities.  If this examiner is unavailable, arrange for another appropriate medical professional to do so.  The claims file shall be reviewed, with documentation in this regard to be placed in a report therein.  For each of the above diagnoses, it then shall be opined in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during or is the result of the Veteran's service.

Consider what the growth rate of AAAs and the size of the Veteran's at discovery says about its onset (see September 2013 VA Form 21-0958 - Notice of Disagreement) in doing so.  A clearly and fully articulated rationale (an understandable and thorough explanation) shall be provided in the report to support each opinion.  The examiner thus shall discuss medical principles as they relate to the evidence.  If smoking once again is deemed a major risk factor, for example, the examiner should go into detail as to how and why this conclusion was reached.  A copy of, or at least a citation to, any medical literature referenced finally shall be provided.

6.  Lastly, readjudicate each of the issues comprising this matter (as are listed on the title page of this Remand).  Generate a rating decision for any determination made that is favorable to the Veteran.  For any determination made that is unfavorable to him, generate a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the United States Court of Appeals for Veterans Claims (Court) indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

